THE COURT.
This appeal from a judgment of the lower court in favor of the defendant, in an action to cancel an alleged contract of sale of realty and to restrain any change in the status of the property pending trial of the action, comes on after issuance by the court of an order to show cause why the judgment should not be reversed or such order made as might be appropriate in the premises.
The plaintiffs (appellants) alleged a fiduciary relation between themselves and the defendant (respondent), because of which they were defrauded by him out of two lots in Manhattan Beach. The trial court, sitting without a jury, decided in favor of the defendant on all points, finding that he purchased the property from plaintiffs for "a good and sufficient consideration", and that the "sale so made was regular in form and in all other respects and that the deed therefor given by the plaintiffs to the defendant was a free and voluntary act on the plaintiffs' part *Page 164 
and not tainted with any fraud on the part of the defendant whatsoever".
[1] The testimony of the witnesses is conflicting, and there is sufficient evidence to support the findings and conclusions of the trial court.
The judgment is affirmed.